958 So. 2d 1154 (2007)
COCKTAILS PLUS, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION/DIVISION OF ALCOHOLIC BEVERAGES AND TOBACCO, Appellee.
No. 1D07-1514.
District Court of Appeal of Florida, First District.
June 29, 2007.
John W. Bolanovich of Bogin, Munns & Munns, Orlando, for Appellant.
Christy Ruth and Jennifer A. Tschetter, Division of Alcoholic Beverages and Tobacco, Tallahassee, for Appellee.

ORDER
Having considered the appellant's response to this Court's order of April 16, 2007, the jurisdictional show cause order is hereby DISCHARGED.
The appellant's notice of appeal, filed March 23, 2007, timely invoked this Court's jurisdiction to review the Amended Final Order, rendered on March 9, 2007. The Final Order, which had been filed with the agency clerk on February 19, 2007, was not final and therefore did not start the time to file a notice of appeal. Cf. St. Moritz Hotel v. Daughtry, 249 So. 2d 27 (Fla.1971); Maxfly Aviation Inc. v. Capital Airlines Ltd., 843 So. 2d 973 (Fla. 4th DCA 2003). Specifically, the Final Order did not consider, or make explicit rulings on, the exceptions to the recommended order that were filed by the appellant. See § 120.57(1)(k), Fla. Stat. (2006). An *1155 administrative order that does not bring the administrative adjudicative process to a close does not dispose of the case and is not final. See Hill v. Division of Retirement, 687 So. 2d 1376, 1377 (Fla. 1st DCA 1997).
ALLEN, WEBSTER, and BENTON, JJ., concur.